

117 S969 IS: Coronavirus Regulatory Repeal Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 969IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish Federal Regulatory Review Commissions, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Regulatory Repeal Act of 2021.2.Repeal or Modification of Regulations during the emergency periodAny regulation waived or modified during the emergency period shall be repealed or modified, as applicable, the day after the expiration of the emergency period and thereafter, unless a Federal Regulatory Review Commission recommends the regulation should not be repealed or modified, as applicable, and a law is enacted confirming the recommendation.3.Federal Regulatory Review Commissions(a)EstablishmentThere are established Commissions to be known as the Federal Regulatory Review Commissions.(b)MembersEach Commission shall be composed of members of the congressional committee of each jurisdiction and the head of each agency under the jurisdiction of that committee (in this Act referred to as the members). (c)InformationMembers may obtain information from individuals with expertise in the operations and regulations of government programs.(d)Duties of the Commissions(1)Review of Federal regulationsNot later than 2 months after the date of the enactment of this Act, each Commission shall submit to the Speaker of the House of Representatives and the majority leader of the Senate an official recommendation, on the repeal or modification of each regulation waived or modified during the emergency period. Each regulation waived or modified during the emergency period shall remain waived or modified, as applicable, during the review period by the Commission.(2)ExtensionThe deadline in paragraph (1) may be extended for an additional month if the Congress enacts legislation extending such deadline by a vote of a majority of the House of Representatives and the Senate.(e)Report to Congress(1)Agency report on regulationsNot later than 1 month after the date of the enactment of this Act, the head of each agency shall submit to each congressional committee of jurisdiction a report that includes—(A)an analysis of whether or not the agency can function without the regulation or with the modified regulation, as applicable; and(B)an analysis of whether the regulation should be restored to its original state before the emergency period or should remain repealed or modified, as applicable.(2)Public comment period requiredThe head of an agency shall provide a public comment period before submitting a report pursuant to paragraph (1).(f)Congressional recommendationNot later than 1 month after receiving a report from the head of each agency pursuant to subsection (e), each committee shall submit to the Speaker of the House of Representatives and the majority leader of the Senate an official recommendation on whether or not the repealed or modified regulation should be re-established. (g)Sunset of CommissionsThe Commissions established in this section shall terminate on the final day of the final recommendation by each committee. 4.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (2)Emergency periodThe term emergency period means the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of 2019 novel coronavirus (COVID–19), including any renewal thereof.(3)RegulationThe term regulation has the meaning given the term rule under section 551 of title 5, United States Code.